Title: From George Washington to Jonathan Trumbull, Sr., 1 February 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 1st Feby 1777

I have the pleasure of yours of the 23d Jany by Majr Wyllys and thank you for your congratulations upon our late successes, which have been attended with very happy consequences, as the Enemy have remained very quiet at Brunswic and Amboy since the affair at Princetown.
I have wrote to Congress in a very pressing manner not only to send on a present supply of money, but to forward the Cheque Books and Loan Tickets with the greatest expedition.
I most sincerely wish it were in my power to procure the immediate release of all our officers and soldiers who have been so unfortunate as to fall into the hands of our Enemies; but when the chance of war has turned the scale against us in point of numbers, what more can be done than to give those a preference who have longest endured

Captivity—That I might avoid every imputation of partiality, for the officers of any particular State, I have in all my letters to Genl Howe and to Mr Loring the Commissary of Prisoners directed, that an equal proportion of officers of the Eastern and Southern States be sent out—But, without paying any regard to my request, they have given Pensylvania more than her proportion, having never discharged one of the Maryland officers taken upon Long Island—Majr Meigs and Capt. Hanchet are already released—We have no General Officer to propose for Colo. Waterbury, and if we had, Genl Thompson who was taken long before, has a preference.
If General Howe does not accede to the proposal of Congress, for giving up all the Hessian Field Officers taken at Trenton; for General Lee, Lieut. Colo. Hart and Major Wells will probably come in for their turn of exchange—You, by your return, have sent in but three Captains, and I have convinced Major Wyllys who ranks as Captain, that I cannot consent to propose him for one of those, without doing injustice to Capt. Dearbone who was taken at Quebec 31st Decr 1775 and Captains Trowbridge and Percival taken the 27th Augt last, upon Long Island—By my state of the exchange of prisoners, a Captain is still due to us. If there should be, I have desired Majr Wyllys may be accepted for him—You mention the names of several Subalterns who were taken upon Long Island and York Islands, whose release you would wish; but there are yet eight Gentlemen taken at Quebec who have a right to a preference—I have made a proposition to General Howe, which, if he accepts, will give great relief to our prisoners—It is the establishment of an Agent to reside at New York, to see that the Prisoners are well used, and to supply them with necessaries.
I should have had no objection to appointing Colo. Root to the command of a Regiment, could it possibly be raised upon the terms allowed by Congress, which is a bounty of twenty Dollars; but by your State and that of Massachusetts having given an additional bounty of 33⅓ Dollars, not a man can be raised till the eight Regiments allotted to your State are full—I have, I may say, unfortunately given seven of the additional Regiments to Gentlemen of New England, and I was under the strongest hopes that they, from their influence, would have soon filled their Regiments, but I cannot suppose that men will enlist, for a bounty of twenty Dollars, with them, when they can get 53⅓ from this State. I have the Honor to be with Esteem & Regard Sir your most obedient Servant

Go. Washington

